Citation Nr: 1439662	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  04-001 63A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement an effective date prior to March 14, 2003, for the grant of a total disability rating based on individual unemployability (TDIU) on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran's claim of service connection for PTSD and assigned a 30 percent disability rating, effective from October 17, 2002.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2004.  A transcript of this hearing was prepared and associated with the claims file.

In December 2004, the case was remanded to the RO for additional development.  Subsequently, in a December 2005 rating decision, the RO increased the disability rating for the Veteran's PTSD from 30 percent to 50 percent, effective November 14, 2005. 

In a March 2007 decision, the Board denied the Veteran's claim of entitlement to an initial disability rating for PTSD in excess of 30 percent from October 17, 2002 to November 13, 2005, and in excess of 50 percent from November 14, 2005.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his increased rating claims for PTSD.  The Court issued an October 2007 Joint Motion for Remand (JMR), setting aside the March 2007 Board decision, and remanding these matters for compliance consistent with the joint motion.

In a January 2008 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD from October 17, 2002 to November 13, 2005, and granted an initial disability rating for PTSD of 70 percent, but no higher, effective November 14, 2005.  The Veteran submitted a Notice of Appeal to the Court indicating his disagreement with the Board's denial of an initial disability rating in excess of 30 percent for PTSD from October 17, 2002 to November 13, 2005.  The Court issued a June 2008 JMR setting aside the January 2008 Board decision, in part, and remanding the issue of an initial disability rating in excess of 30 percent for PTSD from October 17, 2002 to November 13, 2005 for readjudication.

In a February 2008 rating decision, the RO implemented the January 2008 Board decision by assigning a 70 percent disability rating for PTSD, effective November 14, 2005.  

In a May 2008 rating decision, the RO granted a TDIU rating based on the Veteran's service-connected PTSD, effective November 14, 2005.

In a February 2009 decision, the Board denied the Veteran's claim of an initial disability rating in excess of 30 percent for PTSD from October 17, 2002 to November 13, 2005.  The Veteran submitted a Notice of Appeal to the Court indicating his disagreement with the denial of an increased rating for PTSD.  The Court issued an April 2011 Memorandum Decision setting aside the February 2009 Board decision, and remanding  the issue of an initial disability rating in excess of 30 percent for PTSD from October 17, 2002 to November 13, 2005, as well as the issue of entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29, to the Board.

As stated in the April 2012 Board decision, a review of the record indicated that the issue of entitlement to a TDIU rating due to the Veteran's service-connected PTSD prior to November 14, 2005, was reasonably raised by the record and specifically raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board denied the Veteran's claim of an initial disability rating in excess of 30 percent for PTSD from October 17, 2002 to March 13, 2003; granted an initial disability rating of 70 percent, but no higher, for PTSD from March 14, 2003; and granted an earlier effect date of March 14, 2003 for the assignment of a TDIU rating.  Further, in compliance with the April 2011 Memorandum Decision, the issue of entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29 was determined to be on appeal and was remanded for further development.  The Veteran subsequently submitted a Notice of Appeal to the Court, indicating his disagreement with the earlier effective date assigned for the TDIU rating.  The Court issued an August 2013 Memorandum Decision setting aside the April 2012 Board decision, in part, and remanding the issue of entitlement to an earlier effective date prior to March 14, 2003, for the grant a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, consistent with the April 2011 Memorandum Decision.  Further, additional development is also needed for the claim of entitlement to an earlier effective date  prior to March 14, 2003 for the grant of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), consistent with the August 2013 Memorandum Decision.  

A. Temporary Total Rating

According to the April 2011 Memorandum Decision, the Court stated that the Veteran asserts that his hospitalization from November 18, 2002, to December 20, 2002, warrants a temporary 100 percent disability rating under 38 C.F.R. § 4.29.  The Court found that the issue was reasonably raised by the record, and that the Board was obligated to consider this issue.  The Court also stated that the reason for the Veteran's hospitalization was unclear from the record but that he did file a claim for service connection for PTSD prior to his hospitalization.

The Board finds that the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 should be remanded to the RO in order to develop the issue and to determine the nature of the Veteran's hospitalization for the period of November 18, 2002 to December 20, 2002.

B. TDIU

The August 2013 Memorandum Decision found that the Board did not adequately discuss whether the Veteran was entitled to a TIDU rating on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) prior to March 14, 2003.

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2013).

In this case, service connection was in effect for PTSD, rated as 30 percent disabling prior to March 14, 2003.  As such, the Veteran's combined disability evaluation was 30 percent.  Accordingly, because the Veteran did not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to March 14, 2003.  

Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  38 C.F.R. § 4.16(b).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran was entitled to a TDIU on an extraschedular basis.  

The Board notes that entitlement to a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  

The evidence of record is insufficient to determine that the Veteran does not warrant extraschedular consideration of his TDIU claim prior to March 14, 2003.  The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 4.16(b) in the first instance.  Rather, the proper course is to refer the matter to the Director of Compensation.

Accordingly, the case is REMANDED for the following action:

1) The RO should take the appropriate steps to develop the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, based on a period of hospitalization from November 18, 2002 to December 20, 2002, including a determination of whether such hospitalization was by reason of a service-connected disability.

2) Additionally, the RO should refer the Veteran's claim to the Director of Compensation for a determination as to whether the Veteran is entitled to the assignment of an extraschedular TDIU rating prior to March 14, 2003, in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issue.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claim.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



